Judgment unanimously affirmed, with costs. Memorandum: In making its award the court granted a fixed sum without stating how much it allocated to land, how much to the improvement and what method it used in arriving at its determination. This makes review of its finding difficult. Nevertheless, the record contains proof which substantiates the valuation found by the trial court. In affirming the judgment, we find that the premises should be considered as a single unit and not as two separate parcels, as urged by appellant. In arriving at our result, we have used the economic approach. We find a fair net rental income to have been $22,640. We find the fair market value of the land to have been $69,000. Of the total net income we attribute 6% to the land value, $4,140, leaving income attributable to the improvement of $18,500. Capitalizing this at 12% (8% plus 4%), we arrive at a value for the building of $156,000. Adding to this enhancement attributable to fixtures of $520, we affirm the total award found by the court of $225,520. (Appeal from judgment of Monroe Trial Term in condemnation proceeding.) Present — Bastow, J. P., Goldman, Del Veeehio, Marsh and Henry, JJ.